Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verdi et al (8,908,194).
The device as claimed is disclosed by Verdi et al with a probe 3 that measures an object to be measured; a moving body 8 that moves upon receiving a driving force from a driving source while supporting the probe; a position detection part that detects a position of a moving body when the probe measures the object to be measured while the moving body is moving; a displacement acquisition part 22 that acquires an amount of displacement of the probe due to deformation of the moving body while the moving body is moving, on the basis of a detection result of a detection sensor provided in the moving body; and a measurement value acquisition part (see abstract) that acquires a measurement value of the object to be measured on the basis of the position of the moving body detected by the position detection part and the amount of displacement of the probe acquired by the displacement acquisition part.

With respect to claim 5 Verdi et al discloses the measurement value acquisition part acquires a measurement value of the object to be measured by correcting the position of the moving body detected by the position detection part by using the amount of displacement of the probe which the displacement acquisition part acquired ()see abstract).
With respect to claim 11 Verdi et al discloses a deformation amount detection sensor 22,28, serving as the detection sensor, that detects an amount of deformation of the moving body when the moving body moves, wherein the displacement acquisition part acquires the amount of displacement of the probe due to the deformation of the moving body on the basis of the amount of deformation detected by the deformation amount detection sensor.
With respect to claim 12 Verdi et al discloses the moving body contains a plurality of moving members for moving in directions of three orthogonal axes (see figure 1), wherein the deformation amount detection sensor is provided on a moving member on the driving source side among the plurality of moving members.
With respect to claim 13 Verdi et al discloses the displacement acquisition part acquires the amount of displacement of the probe due to the deformation of the moving body on the basis of (i) correspondence information indicating a correspondence relationship between the amount of deformation of the moving body and the amount of .
Allowable Subject Matter
Claims 3, 4, 6-10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855